                          AFFIDAVIT OF TAMARA O. KERSEY

I, Tamara O. Kersey, do hereby say under oath the following:

      1.     I am of legal age and competent to provide this affidavit. All the
information herein is based on my own personal knowledge.

      2.      I am an adult African American resident of Graham, North Carolina,
Associate Pastor of Wayman Chapel AME in Graham, and a member of the Alamance
County Branch of the NAACP (“the Branch” or “NAACP”). I currently serve as the
Branch’s Community Coordination Committee Chairperson.

         3.      I have wanted on a number of occasions, most recently in response to the
killing of George Floyd by police in Minneapolis, to protest in Graham. I have attended
vigils, rallies and/or protests in Mebane and in Burlington against racist police brutality in
the wake the killing of George Floyd. I want to organize a protest, sponsored by the
NAACP and faith leadership, in resistance to the feeling of a pall over the city of Graham
stemming from national and local police brutality and to protest the continued presence
of the Confederate monument in our public square. I desired to organize and/or join faith
leaders and those with religious conviction on public property in Graham.

        4.      However, because of Art. VI of Graham’s Code of Ordinances, which
requires any group of “two or more persons” gathering “for the purpose of protesting any
matter or making known any position or thought of the group or of attracting attention
thereto,” I had to apply for a permit from the Graham police chief at least 24 hours in
advance. In addition, because of the additional authority given to the police under the
Mayor of Graham’s “Declaration of State of Emergency” on June 25 and June 27 to further
restrict people’s freedom of movement and ability to protest on public property, I have
not exercised my constitutional rights to assemble and speak out against injustice out of
fear I will be arrested.

        5.     Before the City’s June 27 “Amended Declaration of State of Emergency”
came out, I petitioned Graham Police Department for a permit the morning of Friday,
June 26 to hold a "Prayer in the Park" in the Sesquicentennial Park in downtown Graham
for the dates July 18 or 25. The park is approximately 30 feet across from the courthouse. I
am organizing this event with other faith leaders in Alamance County and the NAACP.
Our message at this event is to call on our local government and law enforcement officials
to address their inequitable treatment of individuals who have gathered near the
Confederate monument in Graham. Those government officials, City police and the
Alamance County Sheriff Department have allowed neo-confederate demonstrators to
congregate with their firearms and other weapons on display, while anti-racist
demonstrators have been ordered to disperse. This is not only a threat to public safety, it
is also a suppression of our constitutional rights in the public square.




      Case 1:20-cv-00613-CCE-LPA Document 2-2 Filed 07/02/20 Page 1 of 2
       6.     In fact, the City’s June 25 curfew and June 27 prohibition on protests or
permits looks to me to have been motivated by a demonstration that was to be held on
June 25 to protest racialized policing and the continued presence of the Confederate
monument.

       7.     As an African American resident of Graham, I experience the Confederate
monument as racist government speech. It venerates the Confederate States of America,
whose primary, if not only, purpose was to keep African Americans enslaved. The Graham
monument’s inscription celebrates the soldiers who fought to preserve slavery and
promotes the mythical, racist and dangerous “Lost Cause” narrative. Because of where it is
located, on the North side of the Alamance County Courthouse, the monument speaks for
the whole county, and the message is that the Confederacy should have been the victor
over the United States in the Civil War to preserve slavery, that black people are inferior
and should be enslaved.

        8.     I would like to be able to join with others who feel as I do about this
monument to peaceably protest it without having to first seek permission from the same
government entities that engage in racially inequitable treatment of protestors, and
without risking arrest. I plan to go to exercise my rights to protest at the monument on
July 4, 2020, although I am fearful of being arrested and/or harassed.

        9.      I have not received any response to my permit application, despite repeated
requests to the Graham Police Chief, which makes it impossible for me to plan the Prayer
Vigil for later this month. I also worry that the permit will be denied based on the
ordinance’s vague standards and the viewpoint I, the NAACP and my fellow faith leaders
seek to express. It is a violation of my First Amendment rights for me to even have to
apply for this permit. For that reason, and to stop the City’s continued violation of my
rights through it’s “State of Emergency” declarations that have been issued regularly since
George Floyd’s killing by police on May 25, 2020, I am suing the City of Graham.

      I affirm, under the penalties for perjury, that the foregoing representations are true
and accurate.




                                                                             ________
                                          Tamara O. Kersey

                                          Date:         07/2/2020____________




      Case 1:20-cv-00613-CCE-LPA Document 2-2 Filed 07/02/20 Page 2 of 2
